Judgment modified by reducing the amount of the recovery to the sum of $122 as of date of entry of the judgment, and as so modified affirmed, without costs of this appeal to either party. Certain findings of fact disapproved and reversed, and new findings made. All concur, except Hubbs, P. J., and Crouch, J., who dissent on the law and facts, and vote for reversal on the ground that there was a practical construction of the lease which plaintiff was bound by, and which was contrary to the decision herein; also upon the ground that there was a custom which was binding on plaintiff and his predecessors in interest. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.